121 Ga. App. 38 (1970)
172 S.E.2d 653
CITIES SERVICE OIL COMPANY
v.
COLLINS et al.
44957.
Court of Appeals of Georgia.
Submitted January 12, 1970.
Decided January 20, 1970.
Ralph C. Jenkins, for appellant.
Scott Walters, Jr., for appellees.
HALL, Presiding Judge.
Plaintiff in a suit to collect an account appeals from a summary judgment for one of the defendants who was alleged liable as a guarantor.
In August 1967, Mrs. Collins, a married woman, signed an agreement entitled "Guaranty." While the document recited that her promise was "for value received," she stated in an affidavit supporting her motion for summary judgment that she received nothing and no consideration, then or since. This evidence was not disputed. The agreement is therefore one of suretyship, and, as it was made prior to the amendment of Code Ann. § 53-503, cannot be enforced against her. Wolkin v. National Acceptance Co., 222 Ga. 487 (150 SE2d 831).
Plaintiff contends the agreement must be a guaranty as the wording corresponds to that of Code Ann. § 109A-3-416 (1) which defines the contract of a guarantor. Plaintiff has overlooked the fact that Article 3 of Title 109A pertains only to commercial paper. The debt in question here is an open account, not one evidenced by a negotiable instrument and to which different policy considerations apply.
Judgment affirmed. Deen and Evans, JJ., concur.